Citation Nr: 0517933	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  00-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claim for entitlement to compensation 
for total individual unemployability.  

In December 1999, the veteran presented personal testimony at 
the RO.  A transcript of the hearing is of record.  

This case was previously before the Board.  In November 2003, 
the Board remanded the issue for further development.  
Additional development is necessary before the Board can 
proceed to the merits of the case.  

In a statement received by VA in April 2005, the veteran 
raised the issue of service connection for a shoulder 
disorder secondary to service-connected disabilities.  That 
issue has not been developed and is not ripe for Board 
review.  It is referred to the RO for actions deemed 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained and 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
regulations also define the obligation of VA with respect to 
its duty to assist the veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In December 1998, VA received the veteran's application for 
increased compensation based on unemployability.  By rating 
decision, dated in March 1999, the RO denied the claim.  The 
veteran was notified of the denial in April 2000.  
Thereafter, the RO construed the statement received in 
October 1999 as a timely Notice of Disagreement.  In January 
2000, the veteran perfected the appeal before the Board.  

This case was previously before the Board.  In November 2003 
the Board remanded the issue for further development.  The 
record shows that the Appeals Management Center (AMC) took 
additional steps to further develop the claim.  On April 25, 
2005, the AMC informed the veteran that the appeal was being 
returned to the Board for disposition.  The Certification of 
Appeal (VA Form 8) indicates that the appeal was certified to 
the Board on April 25, 2005.  

The veteran has been in receipt of Social Security 
Administration disability benefits effective October 1999.  
In a March 2005 letter, he argues that since October 1999, a 
physician at the Batavia VAMC has related his inability to 
work to ankle/foot and back pain associated with the service-
connected disabilities.  It is unclear whether the veteran is 
currently receiving treatment at Batavia, or was referring to 
past treatment, for which records have already been obtained.  
This should be clarified.

Following a June 2004 VA medical examination, the physician 
commented that, "the degree of occupational and social 
impairment due to the low back pain and left foot pain are 
both severe and I do not believe he can fulfill the 
requirements of any job requiring physical exertion movement 
of his body, bending, stooping, lifting, carrying, etc. 
(emphasis added).  Therefore he is unemployable as a 
mechanic."  38 C.F.R. § 4.16 requires that if there is only 
one [service-connected] disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  In the present case, the veteran does not meet the 
criteria.  However, given the comment of the examiner in June 
2004, the Board is of the opinion that the case should be 
referred to the Director, Compensation and Pension Service, 
for extra-schedular consideration as in this case, the 
veteran may be unemployable by reason of service-connected 
disabilities, but who fails to meet the percentage standards 
set forth above.  

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or non-VA that treated the veteran for 
the service connected disabilities, which 
have not already been made a part of the 
record.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder, including all records 
from the Batavia VAMC, not already 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain all of the records, a notation to 
that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure records, in 
order that he is allowed an opportunity 
to obtain those records for submission to 
VA.  

2.  After any additional evidence is 
received and associated with the claims 
folder, the file should be referred to 
the Director, Compensation and Pension 
Service, for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 4.16(b).

3.  Thereafter, the RO must review the 
claims file, including any newly 
submitted evidence, and ensure that there 
has been full compliance with all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2004), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
the representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



